MEMORANDUM **
Suresh Chand Deo and his wife, Kajal Kiran Chand, both natives and citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing their appeal from an Immigration Judge’s (“IJ”) denial of their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the BIA’s and IJ’s decisions unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition.
Substantial evidence supports the BIA’s and IJ’s denial of asylum based on an adverse credibility finding. Deo’s testimony was materially inconsistent with his statement to the asylum officer regarding matters that go to the heart of his claim, including whether the incidents he described were motivated by his own political activity or were occurrences unconnected to a protected ground. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir.2004).
Because petitioners failed to establish eligibility for asylum, they necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.